Status of the Application
This Office action is in response to the Amendment and Remarks filed 22 October 2020.
The rejection under 35 USC 102(a)(1) as anticipated by Misato et al is withdrawn in view of the evidence made of record in the Yamada Declaration filed under 37 CFR 1.132 on 22 October 2020.
The rejection under 35 USC 103 is withdrawn in view of Applicant’s amendments to the claims, specifically claims 1 and 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 8, 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP31,661 P2. Although the claims at issue are not identical, they are not patentably distinct from each other because the progeny of 09M111-1 taught in the ‘661 Patent renders obvious the instantly claim genus.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8, 9, 12-15, 19, 21, 24 and 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a Mandevilla genus plant designated as 09M111-11 or a progeny thereof wherein the flower petals contain the yellow carotenoid pigment neoxanthin or any derivative of neoxanthin. Applicant claims methods of selecting said plant and using said plant in a method of crossing to produce a Mandevilla plant wherein the flower petals contain the yellow carotenoid pigment neoxanthin using as the parent plant a Mandevilla genus plant designated as 09M111-11 or a progeny thereof wherein the flower petals contain the yellow carotenoid pigment neoxanthin or any derivative of neoxanthin. Applicant claims said progeny comprises [a] neoxanthin synthase inherited from 09M111-1 in the petals.
Mandevilla sanderi species. 
	Applicant does not describe the broad genus of Mandevilla genus progeny plants of the plant designated as 09M111-1 that containing neoxanthin and/or neoxanthin synthase in the petals thereof. The prior art teaches that the genus Mandevilla has about 140 species (de Sales et al 2006). Applicant only describes an extremely limited number of species that fall within the claimed genus.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. See Brenner v. Manson, 383 U.S. 519 (1966), which states “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility.  Unless and until a process is refined and developed to this point--where specific benefit exists in currently available form--there is insufficient justification for permitting an applicant to engross what may prove to be a broad field.” Further, Applicant does not describe a 
	Applicant argues that the claims set forth physical characteristics that distinguish the progeny from other Mandevilla genus and that progeny of 09M111-1 can be distinguished by the petal color as specified in the present claims (page 5 of the Remarks). Applicant argues that it is apparent that neoxanthin synthase is present (in 09M111-1) in view of the data provided in the specification (page 6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Claims 1 and 14 recite two fairly broad ranges for flower color of the claimed progeny. Applicant does not describe a neoxanthin synthase from 09M111-1. In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014), an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Conclusion
This Office Action is non-final because of the new grounds of rejection.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663